Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed GIP/GLP1 dual agonist modified peptides corresponding to the amino acid sequences of SEQ ID NOS: 10-14, to which the claims have now been amended (following rejoinder of the amino acid sequences of SEQ ID NOS: 10-12 and 14, beyond elected SEQ ID NO: 13, all bearing a consensus substantial core structure), were not found to be reasonably taught or suggested by the prior art of record.  This finding extends to the claimed pharmaceutical compositions comprising the same and the known methods of using this class of compounds employing the latter.  
The instantly claimed invention is directed to compounds (peptides SEQ ID NOS: 10-14, Examples 1-5) that exert activity at both the human glucose-dependent insulinotropic polypeptide (GIP) and glucagon-like peplide-1 (GLP-1) receptors - GIP/GLP1 co-agonists - including compounds with extended duration of action at each of these receptors. These compounds may be administered orally and are intended for uses in the treatment of type 2 diabetes mellitus (T2DM), obesity, and weight loss.  The compounds exhibit extended pharmacokinetic properties in vivo and extended duration of action (as shown on Tables 4-6); the compounds also demonstrate dose dependent increases in insulin secretion (Table 9) and dose-dependent reduction in body weight (Table 10). The peptides also show reduced proteolytic cleavage which makes them suitable for oral formulation delivery (Tables 11,12).  In addition, at 
The previous Office action had already indicated that elected peptide SEQ ID NO: 13 was found free of the art (see previous Office action).  Following rejoinder and search of peptides SEQ ID NOS: 10-12 and 14, the closest prior art of record and reasoning mirrors that set forth in corresponding PCT written opinion (European international authority), which equally found these same peptide SEQ ID NOS: 10-14 novel and inventive.
Compounds that function as dual or co-agonists or GIF and GLP-1 are known in the prior art, including some with a high degree of similarity to those of the application, including the instantly claimed peptides SEQ ID NO: 10-14 (Examples 1-5). Some also have an extended duration of action at these receptors, similar to the instantly claimed peptides.  Representative examples of such prior art include the following:
Finin et al., cited in the application, is considered to represent the closest prior art, directed to compounds which act as co-agonists of GIF and GLP-1 and have a similar sequence to the compounds claimed.  See e.g. the compound formula of Formula I in Finin et al., YX1EGTFTSDYSIX2LDKIAQKAX3VQWLIAGGPSSGAPPPS; wherein X1 is Aid; X2 is Aib; K at position 20 is chemically modified through conjugation to the epsilon-amino group of the K side-chain with ([2-(2-Amino-ethoxy)-ethoxy]-acetyl)2-(YGlu)a-CO-(CH2)b-C02H wherein a is 1 to 2 and b is 10 to 20; X3 is Phe or 1-Nal; and the C-terminal amino acid is optionally amidated as a C-terminal primary amide (SEQ ID NO: 11), or a pharmaceutically acceptable salt thereof.  The compounds in Finin et al. are disclosed for treating type 2 diabetes 

    PNG
    media_image1.png
    35
    584
    media_image1.png
    Greyscale

Therefore, Finin et al. does not reasonably teach or suggest the instantly claimed peptides SEQ ID NO: 10-14.
WO 2016/111971 (including the Supplemental material), also cited in the application, discloses compounds characterized as dual incretins or twincretins with a sequence similar to those within the instant application, especially peptides #17-21 on Supplemental Fig, 1, which have e.g. Y at position X1 or Aib at position: X2.  These compounds are directed for use in treating diabetes and obesity.  However, WO ‘971 does not reasonably teach or suggest the instantly claimed peptides SEQ ID NO: 10-14.
Beyond Finin et al. and WO ‘971, the following references are also noted:
WO 2013/164483, also cited in the application, discloses peptides with dual GIF and GLP-1 agonistic activity (see Examples, claims).
WO 2017/112897 discloses several GIP-GLP-1 co-agonists, some having a sequence similar to those within the instant application, e.g. SEQ ID NO: 1 or 2, wherein e.g. XI is Y and X2 and X20 are Aib (e.g. claims).
WO 2014/152460 discloses peptides working as GIP and GLP analogs, like peptides F, G, H (SEQ ID NO: 3326, 3327, 3328; see Example 8) with a sequence similar to those within the application, including some that showed longer plasma half-life (peptide G).,
WO 2014/049610 discloses dual and triple co-agonists of GIP, GLP-1 and glucagon; some having sequences similar to those within the instant application {e.g. Table 2). In several 
WO 2015/067715 discloses G1P-GLP-1 co-agonist with a similar formula as those in the instant application (e.g. claim 1). Some of the residues at positions X1-X31 fall within those in claim 1 of the application; however, such differs in that that X25 in D6 is Trp (W) while in the instant application such can be Tyr(Y) or alpha-Methyl-Tyr (alphaMeY).  Some of the compounds disclosed in WO ‘715 have at least 85% identity to some analogs of the application, e.g. those of SEQ ID NO: 10 (Example 1 within the instant application).

In summary, certain modifications/substitutions introduced in the compounds of SEQ ID NO: 10-14 - taken individually and apart - may find suggestion within the prior art, such as:  the introduction of the modification of the side chains of the K residue at K16 instead of K20 of the compounds in e.g. Finin et al.; or 2) the substitution of F at X6 by aMeF(2F), as had been done for analogs in similar dual GlP/GLP-1 agonists (e.g. WO 2014/049610, Table 2); or the replacement of some positions by uncommon amino acids (D-Glu, aMeY, Aib) in order to yield compounds with higher stability and reduced cleavage.  However, guidance to employ the ‘sum combination’ of all the modifications does not find a reasonable teaching, suggestion or guidance within any prior art reference alone or in combination.  Further, found each such combination would have to be tested for each compound in order to determine whether they still maintain the desired activity, especially the dual co-agonistic activity on GIP and GLP-1 receptors, as well as the desired effect on extended duration of action.  Therefore, the peptides disclosed in the prior art above are distinct from those of instantly claimed SEQ ID NO: 10-14 and not found to reasonably teach or suggest the same. [Note:  Other compounds described and previously 
Thus, for the reasons set for above, peptides SEQ ID NOS: 10-14 and the pharmaceutical formulations comprising the same and methods of use thereof are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions - Withdrawn
The claims are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), the claims directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/4/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654